Citation Nr: 0623080	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for lung disease.

4. Entitlement to service connection for heart disease, 
status post valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1957 to 
July 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.


FINDINGS OF FACT

1.  The evidence fails to connect the veteran's hearing loss 
with his time in service.

2. The evidence fails to connect the veteran's tinnitus with 
his time in service.

3.  The evidence fails to connect the veteran's lung 
condition with his time in service.

4.  The evidence fails to connect the veteran's heart 
condition to either his time in service or to a service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for service connection for a lung condition 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  The criteria for service connection for a heart condition 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Hearing Loss and Tinnitus

The veteran asserts that he started having ear problems, both 
hearing loss and tinnitus, in 1958, and he remembers his ears 
ringing so badly during service that they would become sore.  
Nevertheless, the veteran was not diagnosed with tinnitus 
until 2001, forty years after his discharge from service, and 
there is no evidence of the veteran having hearing loss for 
more than a decade following service.  

Service medical records are silent for any complaints of 
either hearing loss or tinnitus while in service.  On the 
veteran's separation physical, the veteran demonstrated a 
15/15 bilaterally on the whispered voice test and his hearing 
on the audiometer was found within normal limits for VA 
purposes.  38 C.F.R. § 3.385.  The veteran was assigned a 
"H1" on his PULHES profile which is indicative of the 
highest level of hearing acuity.  There was also no 
indication of tinnitus on the separation physical.

Following service, the veteran reported working in a paper 
mill for 40 years, but indicated that he was always provided 
with hearing protection.  As part of his employment, the 
veteran underwent periodic hearing evaluations.  The veteran 
submitted the reports from these examinations conducted 
between 1975 and 1999, which revealed hearing loss by VA 
standards.  See 38 C.F.R. § 3.385.  However, the veteran's 
file is void of any hearing data for the period between 
discharge in 1961 and the first audiogram in 1975.

In September 2005, the veteran underwent a VA examination at 
which he reported a history of jet engine noise exposure 
while in the service and civilian noise exposure following 
service.  The examiner indicated that while the veteran had 
tinnitus, there were no complaints of or treatment for 
tinnitus in the service medical records; and he concluded 
that the etiology of the veteran's tinnitus could not be 
determined without resorting to speculation.

The examination also revealed bilateral hearing loss.  
Nevertheless, the examiner observed that the veteran's 
separation physical was within normal limits with the 
exception of a 40 decibel threshold in the left ear at 8k 
hertz.  The examiner also made note of the veteran's post-
service employment hearing examinations which showed shifts 
in hearing acuity and recommended the use of hearing 
protection.  The examiner concluded that the veteran's file 
provided no evidence that showed that the veteran's hearing 
loss was related to service, and he opined that the veteran's 
hearing loss and tinnitus may have been related to 
occupational noise exposure.  

Treatment records have also been reviewed, and while they 
clearly show current hearing loss, the treatment records are 
void of a medical opinion of record which indicates that 
either the veteran's hearing loss or his tinnitus was related 
to noise exposure during military service.  Accordingly, the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus are denied.




Lung Disease

The veteran believes that his current lung disabilities are 
the result of environmental exposures during service when he 
served for four years in the Air Force in the Petroleum, 
Oils, and Lubricant division of Aircraft refueling.

In August 2003, the veteran's private pulmonologist, Dr. 
Blackwelder, opined that the while no direct link had been 
established between the veteran's exposure to jet fuel and 
his lung disease, some possibility exists that the exposure 
could contribute to the veteran's chronic pulmonary 
disorders.  However, "could be" in the context of a medical 
opinion is the same as "could not be" and therefore cannot 
provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

The veteran also submitted internet research on the medical 
effects of exposure to jet fuel.  Medical treatise evidence 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  However, in the present case, 
the research submitted by the veteran is not accompanied by 
the opinion of any medical expert.  Furthermore, the research 
fails to predict that the exposure to gasoline would cause 
the veteran's current lung conditions.  As such, this 
evidence is also insufficient to establish the required 
medical nexus opinion.

While the veteran believes that his lung condition is related 
to his exposure to toxic substances while in service, he is 
not medically qualified to testify to a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

Service medical records were negative for any lung condition, 
and the veteran's separation physical found the veteran's 
heart and lungs to be normal.  

A chest x-ray from 1961 noted prominent hilar markings and 
vascular markings, but a VA examiner opined in September 2005 
that this did not represent the onset of the veteran's 
current lung disabilities, explaining that the prominent 
hilar markings and vascular markings found in 1961 were not 
indicative of pathology, and most likely reflected only the 
technique of shooting the x-ray.  Therefore he concluded that 
the x-ray did not represent the early stages of either the 
veteran's "bleb" or his spontaneous pneumothoraces.  

The examiner explained that the most common cause of both 
chronic obstructive pulmonary disease (COPD) and spontaneous 
pneumothorax is smoking, and he noted that the veteran had a 
thirty year pack history of smoking.  The examiner also 
observed that bullous emphysema was not documented until 
1993, more than thirty years after the veteran was discharged 
from service.  Following an examination, the examiner opined 
that the veteran's lung conditions were not related to his 
military service.

The veteran's private and VA treatment records have been 
reviewed, and while they clearly show the presence of lung 
disabilities, the treatment records are void of a medical 
opinion of record which indicates that the veteran's lung 
disabilities were either caused by or began during his 
military service.

Under these circumstances, the veteran's claim is denied.

Heart Disease, Status Post Valve Replacement

The veteran believes that his heart disease is a result of 
his lung condition, asserting that following his lung 
surgery, his heart murmur became more pronounced and 
necessitated heart surgery.  While the medical evidence 
clearly demonstrates a heart condition, as the veteran 
underwent a mitral valve replacement in April 2000, medical 
evidence has not been presented that relates the heart 
condition to either the veteran's time in service or to a 
service connected disability.

In September 2005, the veteran underwent a VA examination at 
which it was noted that the veteran had no evidence of 
coronary artery disease by left heart catheterization in 
2000.  Following the examination, the examiner opined that 
the veteran's mitral valve regurgitation and subsequent valve 
replacement were not etiologically related to his military 
service.

The veteran's private and VA treatment records have also been 
reviewed, and while they clearly show a current heart 
disability, the treatment records are void of a medical 
opinion of record which indicates that the veteran's heart 
disability was either caused by or began during his military 
service, or was caused by a service connected disability.

While the veteran believes that his heart condition is 
related to his lung condition, he is not medically qualified 
to testify to a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As the evidence fails to show that the veteran's heart 
condition is related to his time in service, or is related to 
a service connected disability, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous letter, 
the statement of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.  
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in March 2006 that he had 
no additional information to submit.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



Service connection for a lung disability is denied.

Service connection for heart disease, status post valve 
replacement, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


